ORDER
PER CURIAM.
Jerri Kylene Gould appeals from a judgment of the Circuit Court of Jackson County modifying its decree dissolving her marriage to the respondent, Richard Alvin Jones, with respect to its award of child custody. In its dissolution decree, the trial court awarded the appellant sole physical custody of the parties’ daughter. In its judgment of modification, the trial court modified its dissolution decree by awarding the parties joint physical custody of their daughter, with the respondent’s address being designated as the child’s for educational and mailing purposes.
In her sole point on appeal, the appellant claims that the trial court erred in modifying its child custody order, pursuant to § 452.377.12, by awarding the parties joint physical custody of their daughter, based on the court’s finding that the appel*521lant failed to comply with the mandatory notice provisions of § 452.377 before relocating to Texas on February 17, 2003, without a court order, because the court’s finding erroneously applied the law and was against the weight of the evidence.
We affirm pursuant to Rule 84.16(b).